DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 recites on line 3 “an invisible coating layer”; if it is invisible, how do you know you are coating it?
 Claim 11 recites on line 2, that the invisible layer is a reflective layer. Unless you are in total darkness, a reflective layer cannot be invisible.
For purposes of examination, the limitation “invisible coating layer” will be interpreted as “a transparent coating layer” or “light transmissive layer”.  A reflective light transmissive layer could be either a translucent or transflective layer.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (Japanese Pub. No. JP2002330006, English machine translation attached) in view of Kim et al (Chinese Pub. No. CN103913880, English machine translation attached).
Regarding Claim 1, Kuki discloses, at least in figure 4, a liquid crystal phase shifting device (9 lines after ¶ [0002]), comprising: 
Kuki fails to disclose that it is a solid-state liquid crystal (defined in the specification as LC molecules inside a capsule with an alignment coating, eliminating the need for a separate alignment layer).
Kim teaches in figure 6b, encapsulated liquid crystal molecules (320/330, ¶ [0068]) consisting of LC molecules (320) in a capsule (330, ¶ [0066]) and the abstract teaches that in this form an alignment layer is not required so they are equivalent to applicants solid-state liquid crystal layer. Figure 6B also shows that the substrates are both flexible (also see ¶ [0076]).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use solid-state liquid crystals between the flexible substrates of Kuki, as taught by Kim, to eliminate the need for forming an  alignment layer and the subsequent rubbing process thereby simplifying fabrication of the device.
 Regarding Claim 3, Kuki fails to disclose: wherein the solid-state liquid crystals comprise at least one solid-state liquid crystal film, and each of the at least one solid-
Kim discloses, at least in figure 6B:  wherein the solid-state liquid crystals  comprise at least one solid-state liquid crystal film (300), and each of the at least one solid-state liquid crystal film (300) comprises: a plurality of liquid crystal capsules (330, ¶ [0063]), each of the plurality of liquid crystal capsules (330) including an alignment coating (the capsule itself is the coating and the abstract discloses that this results in no alignment layer needed, therefore, it is equivalent to  an alignment coating) and a plurality of liquid crystal molecules (320) coated with the alignment coating (330); and a bio-grid (310, cushioning layer, ¶ [0063]) to which the plurality of liquid crystal capsules (330) is fixed.  
Motivation as in claim 1, to eliminate the need for the alignment layer and rubbing thereby simplifying fabrication of the device.
Regarding Claim 7, Kuki fails to disclose: wherein the solid-state liquid crystals comprise at least one solid-state liquid crystal film, and each of the at least one solid-state liquid crystal film comprises: a plurality of liquid crystal capsules, each of the plurality of liquid crystal capsules comprising an alignment coating and a plurality of liquid crystal molecules coated with the alignment coating; and a fifth organic layer, the plurality of liquid crystal capsules being distributed in the fifth organic layer.  

The buffer layer (310) in paragraph [0065] teaches that it can be hardened using UV light, meaning it must contain an organic material (such as a UV epoxy).
Motivation the same as claim 1. 
Regarding Claim 8, Kuki fails to disclose:  wherein the liquid crystal capsule has an ellipsoidal shape, a spherical shape or a cylindrical shape.
Kim teaches, at least in figure 6B, wherein the liquid crystal capsule has a spherical shape. Motivation in claim 1.  
  

	.  
Regarding Claim 12, Kuki discloses, at least in figure 4: and the manufacturing method comprises steps of: forming (shown formed) the first flexible substrate (41b) and the second flexible substrate (41a); forming the microstrip line (14)(shown formed) on the first flexible substrate (41b), and forming the electrode layer (15)(shown formed) on the second flexible substrate (41a); forming the solid-state liquid crystals (13)(shown formed); and Page 5 of 12Appl. No. Not Yet AssignedPreliminary Amendment bonding the solid-state liquid crystals, the first flexible substrate (41b) on 
Kuki fails to disclose “solid-state liquid crystals” (they are fiber impregnated).
Kim (880) teaches solid-state liquid crystals l(320/330) in capsule form in figure 6B between 2 flexible substrates (110 and 210).
Kim teaches in the abstract, that this eliminates the need for a separate alignment layer, simplifying the fabrication of the device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use solid-state encapsulated liquid crystals, as taught by Kim in the device of Kuki, to eliminate the need for a separate alignment layer. 
Regarding Claim 17, Kuki fails to disclose: wherein said forming the solid-state liquid crystal comprises a step of forming the at least one solid-state liquid crystal film; wherein forming one of the at least one solid-state liquid crystal film comprises: forming a plurality of liquid crystal capsules, each of which comprises an alignment coating and a plurality of liquid crystal molecules coated with the alignment coating; and placing the plurality of liquid crystal capsules into a liquid organic material, evenly mixing the plurality of liquid crystal capsules and the liquid organic material, and forming a fifth organic layer by a coating process, wherein the plurality of liquid crystal capsules is distributed in the fifth organic layer.  
 (abstract, separate alignment layer not required, the capsule wall contains an equivalent to the alignment material) and a plurality of liquid crystal molecules (320) coated with the alignment coating; and placing the plurality of liquid crystal capsules into a liquid organic material, evenly mixing the plurality of liquid crystal capsules and the liquid organic material, and forming a fifth organic layer by a coating process, wherein the plurality of liquid crystal capsules is distributed in the fifth organic layer.  
Regarding Claim 19, Kuki discloses, at least in figure 4: wherein the plurality of liquid crystal phase shifting devices that is arranged in a matrix, wherein each of the plurality of liquid crystal phase shifting devices comprises: a first flexible substrate (41b) and a second flexible substrate (41a) that are opposite to each other; a microstrip line (14) arranged on a side of the first flexible substrate (41b) facing towards the second flexible substrate (41a); an electrode layer (15) arranged on a side of the second flexible substrate (41a) facing towards the first flexible substrate (41b); and solid-state liquid crystal arranged between the microstrip line (14) and the electrode layer (15).  
Kuki fails to disclose the solid-state liquid crystal.
Kim teaches the solid-state liquid crystal consisting of nano-capsules (330)  containing liquid crystal molecules (320) in a buffer layer (310) to eliminate the need for 
Kuki, as modified by Kim, fail to disclose: a plurality of phase shifting devices in a matrix but this would simply involve a duplication of parts already taught by Kuki and Kim.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of the devices 
since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding the limitation “a matrix”, virtually any arrangement of devices could be called a matrix.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuki (006) and Kim (880) and further in view of Glushchenko et al (US PG Pub. No. 2014/0022029).
	
Regarding Claim 20, Kuki fails to disclose: an antenna, comprising the liquid crystal phase shifter according to claim 19.
Glushchenko teaches a liquid crystal phase shifter (abstract, line 1) used with a phased-array antenna (¶ [0007]) to provide a tunable amount of phase shift in analog RF circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Kuki, as modified by Kim, with an RF phased-array antenna system, as taught by Glushchenko, to provide a tunable amount of phase shift in analog RF circuits.

---------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 2, 4-6, 9-11, 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “a third flexible substrate arranged at a side of the second flexible substrate facing away from the first flexible substrate; and a feeder line arranged at a side of the third flexible substrate facing away from the second flexible substrate” including the remaining limitations..  
Claims 10-11 are allowable, at least, because of their dependencies on claim 2.

Examiner note: The rejection of these claims under 35 USC 112(b) above must be addressed for these claims to be allowable. 
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the bio-grid is a braid grid, a hollow diamond grid, a mesh grid, a tile-shaped grid, a diagonal brick- shaped grid, a zigzag-shaped grid, a wave-shaped grid or a solid diamond grid” including the remaining limitations..  .  
	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “and wherein the plurality of liquid crystal capsules is fixed between the plurality of first recesses and the plurality of second recesses” including the remaining limitations.
	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “a third inorganic layer provided with a plurality of third recesses, the plurality of liquid crystal capsules being fixed in the plurality of third recesses” including the remaining limitations.
Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein each of the solid-state liquid crystals has a thickness that is greater than or equal to 3 µm and smaller than or equal to 200 µm” including the remaining limitations.
	Examiner Note: Applicant has sufficiently established the criticality of the thickness claimed in the specification. The Prior Art teaches the thickness of the layer containing the capsules but not the thickness of the capsules.
Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “forming a feeder line on the third flexible substrate; …in such a manner that the feeder line is located at a side of the third flexible substrate facing away from the second flexible substrate” including the remaining limitations.  
	Claim 18 is allowable because of its dependency on claim 13. 
Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “and providing a bio-grid, the plurality of the liquid crystal capsules being fixed to the bio- grid” including the remaining limitations.
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of “forming a second inorganic layer provided with a plurality of second recesses; and Page 6 of 12Appl. No. Not Yet AssignedPreliminary Amendment placing the plurality of liquid crystal capsules into the plurality of first recesses, and covering the plurality of liquid crystal capsules with the second inorganic layer, in such a manner that the plurality of liquid crystal capsules is fixed between the plurality of first recesses and the plurality of second recesses” including the remaining limitations.
Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “forming a third inorganic layer provided with a plurality of third recesses; placing the plurality of liquid crystal capsules into the plurality of third recesses; and forming a fourth organic layer on the plurality of liquid crystal capsules” including the remaining limitations.
.  

	
CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879